Per Curiam.

Suit by Vance against the appellants, upon the covenants for the payment of rent contained in a lease executed between the parties. Judgment for the plaintiff, by default, the Court assessing the damages.
It is objected to the judgment, that there was no evidencie showing that the defendants ever took possession of, or occupied the property under the plaintiff, or that they ever agreed to pay any thing for the premises, or that the premises were worth any thing.
The lease, which was executed by the defendants, bound them to pay rent in a much larger sum than that assessed by the Court, and further proof would seem to have been unnecessary; beside this, upon a default, the evidence offered in assessing damages does not necessarily, ncr often, appear of record.
The judgment is affirmed, with 5 per cent, damages and costs.